﻿
I wish to congratulate you warmly, Sir, on behalf of the people and Government of Ghana and on my own behalf on your election to the presidency of the forty-third session of the General Assembly. I have every confidence that the vastness of your experience and the accomplished diplomatic skills that you bring to that high office will contribute significantly to the General Assembly's work at this session.
May I also pay a well-deserved tribute to your immediate predecessor, His Excellency Mr. Peter Florin of the German Democratic Republic, for his superb handling of the last session.
The common experience of developing countries since the General Assembly met a year ago has undoubtedly been the difficulty in dealing with the range of very grave economic problems that continue to affect them. The economic crisis, which is about a decade old in the developing world, is still with us. The gap between the haves and the have-nots continues to widen. For the vast majority of mankind the vision of a world of greater social justice and a better standard of living remains illusory. In sub-Saharan Africa in particular, the economic crisis has assumed alarming proportions. Despite the adoption of structural reform policies by most African countries, the subcontinent continues to suffer from the combined effects of, among other things, the sharp fall in the prices of commodities, the dramatic fluctuations in currency exchange rates and crippling debt obligations.
In the last five years the critical economic situation in Africa has occupied a position of high priority on the international economic agenda, culminating in 1986 in the adoption of the United Nations Programme of Action for African Economic Recovery and Development. That Programme outlined the policy measures which should be pursued at various levels in order to halt Africa's economic decline and put the continent back on the path of economic growth. Halfway through the term of the Programme, however, Africa's economic performance has shown no significant improvement.
Since the adoption of the Programme the majority of African countries, in fulfilment of their commitments, have been engaged in resolutely implementing credible structural adjustment and economic reform programmes. Many more African countries may follow. But what incentives do those still weighing the question have in the face of the inadequate support that the pioneers have received? It should be possible to assure countries such as mine which are struggling with the task of implementing structural adjustment programmes that their efforts will not be in vain and that adequate and timely support will be forthcoming.
The mid-term review and appraisal exercise undertaken a few days ago by the Ad Hос Committee of the Whole of the General Assembly has afforded us a welcome opportunity to examine critically the implementation of the mutual commitments assumed by the African countries and the international community. The shortcomings and constraints have been identified and the General Assembly should decide during this session on the measures, policies and initiatives for overcoming them.
It is therefore pertinent to emphasize three separate but interrelated questions, because, in my delegation's view, they are fundamental and must be addressed squarely. I am referring here to the low commodity prices, the serious debt-servicing problems and the inadequate flow of development finance.
Africa would very much wish to be in a position to provide the bulk of the resources needed to finance its development through the returns on its own efforts. I it how can it realize this aspiration when prices of primary commodities of interest to Africa remain depressed? In the various structural adjustment programmes, rehabilitation of agricultural infrastructure and incentives to farmers have absorbed a large part of the investment, and it is discouraging that, when these efforts succeed in raising output, the returns are not enough even to cover the cost of investment. At present, Africa loses billions of dollars every year on account of 1ш commodity prices. Development and investment have suffered thereby and our debt-servicing capacity has been seriously undermined. In a marketplace where one group of operators is continually selling its wares cheaply and buying those of others dearly, protection needs to be given to the weak and vulnerable operators until such time as they are in a position to deal at arm’s length with the strong ones. This has been done even in the so-called free market economies. The present situation of the African countries in the commodities trade call for this approach and we note that it is part of the purpose of the Common Fund for Commodities to give such protection to producers of commodities. Apart from the economic provisions foe stabilizing commodity prices, provision is also made to enable producing countries to diversify their production. The Common Fund Agreement has at last met all the requirements for entry into force and presents us with a unique opportunity to eschew lip-service and ideological rigidity in favour of pragmatic and sincere efforts to remove one of the severe constraints on Africa's economic development. We call earnestly on all those countries which have not yet ratified the Agreement to do so.
The second fundamental question is the external indebtedness of African countries and the serious debt-servicing problems faced by most of them. The International Monetary Fund (IMF) , in a recent survey, concludes that the external debt position of sub-Saharan Africa has worsened considerably. It is an indication that the strategy for solving the problem has not worked, because frequent rescheduling has only postponed current obligations and added to the debt obligations of some African countries. We are pleased that some of these debts have been converted into grants. We also greatly appreciate the initiatives pertaining to the debt of the poorer countries undertaken by the recent Toronto summit. But, as we have constantly argued, it is only through a strategy that leads to significant reductions in debt stock as well as rescheduling of any residual debt over longer periods that the severe hardship imposed by debt-servicing burdens will be brought to an end.
A way will have to be found to deal with the debt owed to the international financial institutions, which, as a matter of policy, do not like to reschedule. As of now, five African countries have been declared ineligible for the use of IMF resources because of their arrears to the Fund. This is a serious development and if debt relief does not come in time many other African countries may find themselves in a similar situation. A number of proposals have been made in an attempt to find an acceptable solution to this problem. The Advisory Group on Financial Flows to Africa established by the Secretary-General has suggested refinancing of sub-Saharan countries' obligations. These proposals deserve serious attention in view of the prospect of mounting indebtedness disrupting relations between African countries and the Fund. 
The third fundamental question relates to the inadequate flow of development finance to the African countries. Although the international community has made a commitment to relieve the resource constraints of African countries, resource flows to Africa have in recent years suffered a decrease. More importantly, official development assistance, which constitutes a significant component of financial flows to Africa, showed a decline in real terms in 1987 - a fact over which the Secretary-General was moved to express disappointment in his address to the Economic and Social Council during its second session in Geneva this year.
It is a matter of grave concern that at a time when many African countries are making determined efforts to implement structural adjustment programmes their efforts should be undercut by crippling financial constraints. The upshot has been the adoption of adjustment programmes in which demand management has been emphasized, even though it is generally accepted that adjustment with growth is the best route to economic recovery and development. Expenditure reduction measures, such as cost recovery and retrenchment of labour, have created serious strains in African societies, threatening the sustainability of the economic reform programmes.
My delegation recognizes, of course, that the international community, including the international financial institutions, has adopted some measures and taken certain initiatives in support of Africa's efforts. Those measures and initiatives have been belated and inadequate. Together they do not constitute a coherent and integrated programme that could seriously tackle the monumental development challenge facing Africa. As we take stock of our performance, let us boldly address the fundamental questions that have for so long bedevilled the economic development of Africa; and let us resolve to translate our commitments into concrete action. 
The General Assembly is convened this year against a background of some financial uncertainty, even though there are some prospects for better times ahead. It would be unfortunate for the United Nations to be financially handicapped at a time when it finds itself actively engaged in urgent peace-keeping efforts in the Gulf and Afghanistan, with prospects for similar services in other areas of conflict. The administrative measures agreed upon in 1987 have either been implemented or are on course. We hope therefore that the withholding of funds by Member States will become a thing of the past. Financial obligations under the Charter are no different from other treaty obligations and they should be discharged without pre-conditions.
As far as the political scene is concerned, Ghana welcomes the current wave of peace sweeping the globe. Conflicts which but a few months ago seemed intractable are now being resolved at the negotiating table. The happy turn of events in the Iran-Iraq conflict comes as a relief to the entire world. The eight years of conflict, entailing unspeakable loss of human lives, cannot be justified. The cessation of hostilities is thus welcome. Ghana applauds the Secretary-General for the prompt steps he has taken to initiate the implementation of the provisions of Security Council resolution 598 (1987). We urge Iran and Iraq to extend maximum co-operation to the Secretary-General at this critical period of returning the war-weary region to peace and normalcy. Both parties must however realize that lasting peace can be built only on foundations of equity and justice.
Ghana equally welcomes the prospects for peace in Angola and Namibia. The denial of peace to the people of Angola since that country achieved independence 13 years ago cannot be justified on any grounds. The Angolan experience is a classic example of the consequences of unwarranted external interference in the internal affairs of a State Member of the United Nations. Similarly, the unsettled question of Namibian independence has seriously threatened the credibility of our Organization. Now that South Africa appears to appreciate the futility of policies of colonization, destabilisation and aggression, Ghana would like to believe that there will be no turning back.
Bearing in mind South Africa's vacillations and prevarications in the past, we must naturally remain sceptical. We recall that the present moves are similar to those of four years ago, when the Lusaka agreement was to have led to a cease-fire, a South African disengagement and the establishment of a joint monitoring commission. By the end of that year, however, not only had the Lusaka agreement collapsed but also South African troops had mounted a large-scale invasion of Angola. We also recall the insincerity of the Botha regime in relation to the implementation of the Nkomati Accord.
It is important that the international community should not adopt a complacent attitude towards the southern African situation. The truth of the matter is that the apartheid regime has not only intensified repression of its people but also introduced Draconian laws to stifle the expression of dissent. The banning since last November of all political activities by organizations committed to non-violence and the arrest of peaceful marchers, including clergymen, show that the apartheid regime is not interested in any meaningful reform. South Africa shows every indication of maintaining the apartheid system, and that means the likelihood of more aggression against the front-line States. The international community must take such measures as are necessary to eradicate the apartheid system, to deny the South Africans the capability of aggression and to strengthen the front-line States to withstand South African aggression. 
It is within the power of South Africa to live in peace with its neighbours and to become a respectable member of the international community by taking appropriate steps to eradicate totally its apartheid system. Among the steps that need to be taken, the Botha regime should release Nelson Mandela and all political prisoners forthwith and initiate talks with the black leadership with a view to sharing power democratically with all South Africans, irrespective of race, colour or creed, Ghana believes that until that is done a further tightening of sanctions is necessary to ensure the total isolation and collapse of the South African regime.
Another outstanding regional conflict in Africa which also cries out for a solution is the one over the Western Sahara. We urge all parties to co-operate with the Organization of African Unity and the Secretary-General of the United Nations for the settlement of the conflict and an unimpeded realization of the self-determination of the Sahraouian people.
Hopes for peace have also been raised in Afghanistan and Kampuchea, and we are grateful to all those who continue to seek peace in those countries. Ghana welcomes the Geneva accords and the commencement of the withdrawal of foreign troops from Afghanistan. We are especially appreciative of the bold decision of the Soviet Union to withdraw from that country. We urge all parties concerned to co-operate for the successful implementation of the measures being promoted within the context of the United Nations Good Offices Mission for Afghanistan and Pakistan to help the Afghan refugees to return and to participate in the reconstruction of their country.
The recent exploratory talks in Indonesia between the parties to the Kampuchean conflict also constitute a welcome development." We believe that by building upon that foundation the parties to the conflict could narrow their differences and perhaps reach agreement. The people of Kampuchea yearn for peace and their wish must be fulfilled with the active support of the international community, but in the final analysis peace is possible only if the parties to the conflict summon the political courage to resolve their differences.
Hopes of peace in the Middle East continue to fade with each passing day.
That is largely due to the imperviousness of the Israeli Government to the wind of change that is sweeping the world. The intractable problem of the occupied Palestinian lands has taken a turn for the worse. The uprising which started in December 1987 is still raging with the Palestinian death toll mounting every single day. The real tragedy is that Israel continues to regard the uprising as simply a matter of law and order and has therefore resorted to an "iron-fist" policy to deal with the situation instead of recognizing that the uprising is a legitimate outburst of accumulated Palestinian grievances. We urge the Israeli authorities to face issues and to place a higher premium on human life, good-neighbourliness and peaceful coexistence with their neighbours and the rest of the international community.
It is the view of Ghana that the General Assembly should renew its call for the convening of an international conference on the Middle East. All parties concerned should be allowed to participate in the conference without any pre-conditions. The situation in Central America also continues to be a matter of concern. The hopes that we cherished last year for the subregion have been dashed by the breakdown in the implementation of the Central American peace accord thanks to the intransigence of the contras. Every effort must be made to revive the peace process without undue external pressure or interference. External pressures motivated by ideological considerations in our view underline the peace process. The General Assembly should appeal once again to all parties concerned to strive to achieve a political settlement and to abide by the principles of the United Nations Charter.
Another area in which political tension threatens to be permanent is Korea. The continued division of that country and the disagreements between the north and south do not advance the interests of Koreans. Ghana is glad to note the resumption of contacts and talks between the two parts of the country and hopes that even though no concrete advantage has as yet accrued, the dialogue will be maintained and intensified with a view to attaining the reunification of the country. The Korean people should be left free to determine their future without external pressure or influence.
The ever-escalating arms race remains a major threat to the survival of mankind. There can be no moral justification for current levels of expenditure on arms while the vast majority of mankind lacks basic necessities. It was against this background that we had hoped that the fifteenth special session of the United Nations, the third special session devoted to disarmament, held last spring, would provide an opportunity to adopt a programme of action that could give further momentum to the disarmament process. Regrettably, that special session failed, in spite of the propitious international climate provided by the signing of the Treaty between the United States of America and the USSR on the Elimination of Intermediate-Range and Shorter-Range Missiles (the INF Treaty).
The special session did however provide the opportunity for various new proposals to be advocated, particularly those presented by the 120 non-governmental organizations which participated in it. These proposals should be examined for possible adoption. The Ghana delegation would be willing to work with any delegation that might wish to study and formulate those proposals into resolutions for the consideration of the General Assembly.
Although we continue to attach the greatest urgency to nuclear disarmament we also believe conventional disarmament deserves no less attention. The extravagant purchases of weapons in recent years clearly show that the international community should not relinquish its efforts to sensitise public opinion about the urgency of disarmament in all its aspects. But that must go hand in hand with a similar effort for social, economic and political justice for all nations. Let us hope that the co-operation that is developing between the super-Powers will aim at justice for all nations and peoples, particularly those nations and peoples that have been the victims of arbitrary power and insensitivity for centuries. The small nations will have no choice but to fight against any attempt to impose on them a vision of the world that ignores their essential prе-occupations.
In conclusion, my delegation renews its appeal to all Member States to put their minds and resources together in support of the principles and objectives of the Organization. The United Nations may not be perfect but it still is, and will continue for a long time to be, an indispensable instrument of peaceful coexistence.
